PER CURIAM: In this case, after counsel for the defendant had completed his services in the Appellate Court for the Fourth District, the appellate court appointed him as counsel for the defendant for the purpose of an appeal to the supreme court. Counsel filed a motion in the appellate court requesting fees for services rendered in connection with the preparation and filing of a petition for leave to appeal. The motion was transferred to this court. Appointment of counsel for such purpose is not required, and this court has uniformly denied such requests. The appellate court’s appointment order was an abuse of its discretion, and the motion by Ronald L. Carpel that an order be entered allowing attorney fees for services in connection with the petition for leave to appeal is denied. Motion denied.